            Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 1 of 8


                                                      DI "''
                                                                       ~-?:}:ts_ r~:, _ r ci~uq
                                                         ·, r\ ·! 'L, _:._ '-,
                                                                          t    c:- '.
                                                                                 I   ,   -.  _,_ .-, {
                                                                                              i
                                                                                                       r
                                                                                                     ! i"
                                                                               ·                  ,v: I
                     IN THE UNITED STATES DISTRICT COURT · , ____ -'
                               DISTRICT OF VERMONT                   2U1' NOY -S AM JO: Jlt
MARTIN A. GIROUX,

 Plaintiff,

v.

PAUL J. FOLEY, JR.,

 Defendant.

     Motion to Intervene, to Unseal, to Consider the Matter on an Expedited
          Basis, and (in the Alternative) to Clarify the Sealing Order

     Eugene Volokh moves to intervene to unseal the documents in this case, and to

have this request considered on an expedited basis. Volokh is a professor at UCLA

School of Law, and publishes a blog at the Reason Magazine site, http://reason.com/

volokh, where he often writes about First Amendment matters and in particular

about public access to court documents. (He is filing this motion solely in his personal

capacity, as is customary for professors, and not on behalf of UCLA.) Volokh would

like to write about this case, but he cannot do so effectively because of the sealing

order.

      Volokh also asks that, if this Court denies his motion to intervene or to unseal, it

clarify whether the sealing order prevents Volokh from publishing or discussing cop-

ies of documents that he had downloaded before the sealing order was entered.

                   Memorandum of Law in Support of the Motion

I.     Volokh should be allowed to intervene

      Volokh is moving to assert his own First Amendment and common-law rights of

access. "Representatives of the press ... must be given an opportunity to be heard on


                                               1
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 2 of 8




the question of their exclusion from a court proceeding, and we have recognized a

similar right of news media to intervene in this Court to seek unsealing of documents

filed in a court proceeding." Trump v. Deutsche Bank AG, 940 F.3d 146, 150 (2d Cir.

2019) (internal quotation marks and citations omitted). Indeed, the right of access is

that of "both the public and the press," Hartford Courant Co. v. Pellegrino, 380 F.3d

83, 91 (2d Cir. 2004), and Volokh is a member of both the public and the press. In

either capacity, he is allowed to intervene pro se to assert his own rights. See, e.g.,

Bonner v. Justia Inc., No. 3:18-cv-9187, 2019 WL 3892858, *2 (D.N.J. Aug. 19, 2019)

(authorizing such pro se intervention); Grube v. Trader, 142 Haw. 412, 428-29, 420

P.3d 343, 359-60 (2018) (same).

II. Whether this case is sealed is governed by federal common law and the
    First Amendment, not the Vermont statute to which the Motion to Seal
    appeals

   The docket entry for Defendant's Motion to Seal suggests that defendant is relying

on Vermont's statute that calls for mandatory sealing (whether temporary or perma-

nent) of documents in childhood sexual abuse cases, 12 V.S.A. § 522(b). But "[u]nder

the Erie doctrine, federal courts sitting in diversity apply state substantive law and

federal procedural law," Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 427

(1996); the rules controlling access to court files are procedural, not substantive. And,

of course, even if the Vermont statute did apply in federal court, it would be trumped

by the First Amendment right of access. See, e.g., Burkle v. Burkle, 135 Cal. App. 4th

1045, 1048, 1070, 37 Cal. Rptr. 3d 805, 808, 827 (2006) (statute requiring "a court,

upon the request of a party to a divorce proceeding, to seal any pleading that lists and




                                             2
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 3 of 8




provides the location or identifying information about the financial assets and liabil-

ities of the parties" "is unconstitutional on its face as an undue burden on the First

Amendment right of public access to court records").

III. The public has a presumptive right of access to complaints, court or-
    ders, motions to seal, and the docket

   A. Complaints: Under both federal common law and the First Amendment, the

public has a presumptive right of access to complaints. Bernstein v. Bernstein Litowitz

Berger & Grossmann, 814 F.3d 132, 140-41 (2d Cir. 2016). "'A complaint, which initi-

ates judicial proceedings, is the cornerstone of every case, the very architecture of the

lawsuit, and access to the complaint is almost always necessary if the public is to

understand a court's decision."' Id. at 140 (quoting FTC v. Abbvie Prods. LLC, 713

F.3d 54, 62 (11th Cir. 2013)).

   "Public access to complaints allows the public to understand the activity of the

federal courts, enhances the court system's accountability and legitimacy, and in-

forms the public of matters of public concern." Id. at 141. "Of all the records that may

come before a judge, a complaint is among the most likely to affect judicial proceed-

ings. It is the complaint that invokes the powers of the court, states the causes of

action, and prays for relief." Id. at 142. And "the utility of the complaint to those who

monitor the work of the federal courts" further supports the presumption in favor of

access. Id. at 143.

   Indeed, there is a right of access even as to complaints in cases in which the parties

have settled before an answer was filed. Id. at 140. "[P]leadings are considered judi-




                                             3
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 4 of 8




cial records 'even when the case is pending before judgment or resolved by settle-

ment."' Id. (citation omitted). The public thus has a right to access complaints in

pending cases, in the weeks before an answer is filed, in the months while a motion

to dismiss may be pending, and after any motion to dismiss is granted.

   B. Court orders: The right of access is especially strong for court orders-"it

should go without saying that the judge's opinions and orders belong in the public

domain." Union Oil Co. of California v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000); Doe

v. Public Citizen, 749 F.3d 246, 267 (4th Cir. 2014) (quoting Union Oil on this point).

   C. Motions to seal: The right of access also applies "to all material filed in con-

nection with nondiscovery pretrial motions, whether these motions are case disposi-

tive or not." Leucadia, Inc. v. Applied Extrusion Technologies, Inc., 998 F.2d 157, 165

(3d Cir. 1993). "The common law right of access ... encompasses all 'judicial records

and documents.' It includes 'transcripts, evidence, pleadings, and other materials

submitted by litigants ... .'" United States v. Martin, 746 F.2d 964, 968 (3d Cir. 1984)

(citations omitted). This covers motions to seal.

   D. The docket: The case appears to be entirely sealed on PACER, so it is impos-

sible to even view the docket entries. (Volokh has been able to access the entries be-

ca use they are still visible on Bloomberg Law.) Yet "the public and press enjoy a qual-

ified First Amendment right of access to docket sheets." Hartford Courant Co., 380

F.3d at 86.




                                             4
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 5 of 8




IV. This strong presumption of public access is not rebutted here

   "To overcome the First Amendment right of access, the proponent of sealing must

'demonstrat[e] that closure is essential to preserve higher values and is narrowly tai-

lored to serve that interest,"' Bernstein, 814 F.3d at 144 (citing In re N. Y. Times Co.,

828 F.2d 110, 116 (2d Cir. 1987)), using "'specific, on-the-record-findings,"' id. at 145

(citation omitted). Likewise, even the common-law right of access to documents "pre-

sented to the court to invoke its powers or affect its decisions" "can be overcome only

by extraordinary circumstances." Id. at 142 (internal quotation marks omitted). "In

making the decision [whether to seal], the court should consider less restrictive 'al-

ternatives to sealing [that] provide an adequate record for review' and should 'state

the reasons for its decision [with] specific findings."' United States v. Harris, 890 F.3d

480, 492 (4th Cir. 2018) (citation omitted).

   Volokh unfortunately cannot speak specifically to the defendant's argument for

sealing, precisely because the motion to seal is itself sealed. But it is not clear what

"higher values" and "extraordinary circumstances," see Bernstein, 814 F.3d at 144,

can justify categorical sealing (whether temporary or permanent) of the complaint,

the notice of removal, the motion to seal, and the sealing order.

   In particular, "[t]he mere fact that the production of records may lead to a liti-

gant's embarrassment, incrimination, or exposure to further litigation will not, with-

out more, compel the court to seal its records," Kamakana v. City & County of Hono-

lulu, 447 F.3d 1172, 1179 (9th Cir. 2006). The danger of reputational harm and em-

barrassment is commonplace in court proceedings, which almost always proceed in

public. "Adjudicating claims that carry the potential for embarrassing or injurious


                                               5
           Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 6 of 8




revelations about a [party's] image ... are part of the day-to-day operations of federal

courts." Doe v. Public Citizen, 749 F.3d 246, 269 (4th Cir. 2014).

     Indeed, the same reputational arguments for secrecy could be made by defendants

in a wide range of other intentional tort cases. And of course some criminal defend-

ants might prefer to have all the allegations against them tried in secret as well. Yet

the right of access to court records precludes such secrecy. A motion to seal is

"properly denied" when the concerns on which it rests "could apply to nearly all cases

filed in the federal courts." Macias v. Aaron Rents, Inc., 288 F. App'x 913, 915 (5th

Cir. 2008)

     "[P]ublic access promotes ... the public's interest in monitoring the functioning of

the courts." Doe, 749 F.3d at 266. "It is desirable that the trial of causes should take

place under the public eye, not because the controversies of one citizen with another

are of public concern, but because it is of the highest moment that those who admin-

ister justice should always act under the sense of public responsibility, and that every

citizen should be able to satisfy himself with his own eyes as to the mode in which a

public duty is performed." Cowley v. Pulsifer, 137 Mass. 392, 394 (1884) (Holmes, J.);

see also, e.g., Goesel v. Boley Int'l (H.K.) Ltd., 738 F.3d 831, 833 (7th Cir. 2013) (relying

on the Cowley analysis). Public access is the general rule in federal cases, and there

is no basis for an exception in this case.

V.    This request should be considered expeditiously

     The sealing order, as argued above, affects First Amendment rights to write about

pending litigation. In such a situation, "[e]ach passing day may constitute a separate

and cognizable infringement of the First Amendment." Lugosch v. Pyramid Co. of


                                               6
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 7 of 8




Onondaga, 435 F.3d 110, 126 (2d Cir. 2006) (internal quotation marks omitted). Be-

cause of this, decisions on motions to unseal should be made "expeditiously," id., just

as the motion to seal was itself considered and granted expeditiously.

   Volokh has himself been diligent in pursuing this motion. The motion to seal was

filed Monday, Oct. 28, 2019; Volokh learned of it around 3 p.m. on Tuesday; that mo-

tion was granted Thursday; and he sent this motion by Monday delivery on Friday,

Nov. 1, with a replacement sent on Monday, Nov. 4, after he was alerted by the Clerk

of Court that the motion required ink signatures. (He could not file it by ECF, pre-

cisely because the case is sealed.)

VI. If the documents are not unsealed, Volokh asks this Court to clarify
    whether he is restrained from publishing or discussing the copy of the
    Notice of Removal and the Complaint that he obtained before they were
    sealed

   Volokh also asks that, if the Court denies the motion to unseal, it inform Volokh

whether this sealing order prevents him from publishing or discussing copies of the

Notice of Removal, of the Complaint, and of the docket, all of which he downloaded

before they were sealed. Volokh has researched whether such sealing orders preclude

authors-including those who are members of the media but also members of a bar,

as he is-from writing about material that they had lawfully downloaded before it

was sealed; but he has not been able to find a clear answer.

   Florida Star v. B.J.F., 491 U.S. 524, 536 (1989), suggests that he would not be

bound by such an order: That case holds that members of the media have a First

Amendment right to publish government records they have lawfully obtained, even




                                            7
          Case 2:19-cv-00187-cr Document 14 Filed 11/05/19 Page 8 of 8




when state law expressly says otherwise, and even when the records had been erro-

neously released to them. It follows that the right would be even clearer when the

records had been properly released (by being posted on PACER before any sealing

was imposed) but a court later sought to recall them using a sealing order.

   But Florida Star does not speak to whether the same rule applies to writers who,

though not involved as lawyers in the underlying litigation, are nonetheless members

of a bar. Volokh would like to clearly understand what his obligations are, in the

event that his motion to unseal is denied.

                                    Conclusion

   For these reasons, Volokh asks to be allowed to intervene, and asks that all the

sealed documents in this case be expeditiously unsealed.

   Dated November 4, 2019, Los Angeles, California.

                                                 Respectfully submitted,



                                                 :Colo~~
                                                 UCLA School of Law
                                                 385 Charles E. Young Dr. E.
                                                 Los Angeles, CA 90095
                                                 (310) 206-3926
                                                 Fax (310) 206-7010
                                                 volokh@law.ucla.edu




                                             8
